Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application JP2018-156072.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021 is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
“the turning restoring mechanism that constantly applies to the cutting blade” as set forth in the last paragraph of claim 1 (please note that the specification, para 34 has support and recites “a turning restoring force is constantly applied to the cutting blade 3 by the turning restoring mechanism 13”, however, all drawings show the turning restoring force is constantly applied to the holder 4, not the blade because the magnets 13a mount on the holder), Claims 2-6, 9-12 have the same issue (see the discussion in the 112b below).
The roller body in claims 8 and 14 (the drawings show the roller body, but it is not enumerated. Applicant is requested to label a reference numeral for the roller body, and amend the specification accordingly).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Based on the Figures shown, Paras. 7-9, 21, 34 recite “constantly applies to the cutting blade” that should read –constantly applies to the  holder--; 
Paras. 26, 35 recite “constantly applies to the cutting blade” that should read –constantly applies to the  support body--; and 
The abstract has the similar issue. See the discussion in the 112 b below and the drawing objection above. Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the last paragraph, lines 4-6, the term “a turning restoring mechanism that constantly applies, to the cutting blade before cutting the rubber sheet member” is unclear. Applicant’s specification, para. 34 recites “the turning restoring mechanism 13” and Figure 7 shows magnets 13a, 13b, where the magnet 13a mounts on the holder 4 which securely holds the blade 3. Since the magnet 13a mounts on the holder, the turning restoring force is applied to the holder, not the blade. So, it is not clear what scope should be given this term. Claim 9 have the same issue.
Claims 2-3 have the similar issue “the turning restoring force is also constantly applied…to the cutting blade”. Please note that the turning restoring force is constantly applied…to the holder, not the cutting blade.
Claims 4-6, 10-12 have the similar issue “applies to the cutting blade” above because the thrust restoring mechanism 15 including magnets 15a, 15b, where the magnet 15a mounts on the support body 7 as shown in Figure 7. Thus, the thrust restoring mechanism constantly applies a thrust restoring force to the support body, not the cutting blade.
Claim 5 recites the limitation "the thrust restoring force" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this thrust restoring force or refers new thrust restoring force. Claim 6 has the same issue of “the thrust restoring force”.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative to generate a thrust restoring force. Since this invention is directed to structures of a cutting device, it is unclear how the thrust restoring force is formed or generated.
Claim 8, line 2 recites “a cutting edge” that is unclear whether it refers to an additional cutting edge or the cutting edge of claim 1 or the inherently cutting edge of the blade. Claim 14 has the same issue.
All claims dependent from claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from rejected parent claims, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over MINORU Minoru (US JP2013163246A and Translation) in view of Royle et al (US 7913393) hereinafter Royle.
Regarding claim 1, as best understood, Minoru shows a cutting device of a cord-embedded rubber sheet member (cutting mechanism 50, Figures 1-3 for cutting rubber having cords 1a), the cutting device comprising:
a conveying mechanism (11-12, Figure 3) in which a cord-embedded rubber sheet member (1) is placed thereon, the cord-embedded rubber sheet member comprising a number of cords (1a) embedded side by side in unvulcanized rubber (Figures 2 and 8);
a blade receiving portion (30, Figure 1) disposed in one surface side (a bottom side) in a thickness direction of the rubber sheet member and crossing the rubber sheet member; and
a cutting blade (20) disposed in another surface side (a top side) in the thickness direction of the rubber sheet member and held by a blade holder (51, Figure 4) rotating about an axial center (an axial center of a support shaft 52) extending in the thickness direction of the rubber sheet member whereby a cutting-edge advancement direction turns about the axial center (Figures 2 and 5, the blade 20 is rotated about the support shaft 52),
in a state in which the rubber sheet member is sandwiched in the thickness direction by the cutting blade and the blade receiving portion (see Figure 1), the cutting blade moving toward an extension direction of the cords whereby the rubber sheet member is cut between the cords (Figure 8, the blade cuts the rubber sheet 1 along the cords 1a and Para. 23 recites “the moving speed of the cutting blade 20 in the width direction and the moving speed of the rubber sheet 1 are adjusted so that the rubber sheet 1 is cut at the inclination angle” and Para. 19 recites “a pair of rods 55, and a cylinder unit 56 for moving the rods 55 up and down”), and 
the cutting device comprising a turning restoring mechanism (Applicant claims only one turning restoring mechanism, therefore a damper 80-1 on a blade holder 51S-2 as seen in Figure 9. Figure 6 and Paras. 28-30 recites “shock absorber 84”) that applies a turning restoring force to the blade holder (51) that restores the cutting-edge advancement direction to a preset moving direction (inclination angle ɵ1 direction, Figure 2 and Para. 30 recites “…As a result, the cutting blade holder 51 returns to the normal cutting position, that is, near the center position between the reinforcing cords, and cuts the rubber sheet”), but 
as best understood, Minoru fails to teach that the turning restoring mechanism constantly applies a turning restoring force to the blade holder before and during cutting the rubber sheet member for restoring the cutting-edge advancement direction to a preset moving direction, as set forth in claim 1.
Examiner notes that there are two shock absorbers (80-1, 80-2, Figure 9a) and when the cutting-edge advancement direction is occurred (Para. 30 recites “the cutting blade holder 51 is repelled by the contact member 82”), the shock absorber (84) of the damper (80) pushes or forces back the blade holder (51) to return to the normal cutting position as disclose in Minoru’s translation, Para. 30.
Royle teaches a cutting blade (a blade unit 11, Figure 2) including a blade holder (a hub 16-17, Figure 8) and a support body (a top side of a handle 12, Figure 7), wherein the blade holder and the support body have four permanent magnets respectively (32, 34, 36 and 38, Figures 7-8) that constantly apply a turning restoring force (abstract recites “return force”) to the blade holder (the hub) before cutting or shaving that restores an advancement direction of the blade holder (the blade unit 11 is rotated either arrow direction  40 or 42, Figure 2) to a preset moving direction (Figure 2 and Col. 6, lines 1-35 recites “rest position”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the damper of Minoru to have magnetic forces of magnets constantly apply to a blade holder before cutting and to restore the blade holder from an advancement direction to a preset direction (rest position), as taught by Royle, since this is known for the same purpose of using force to return a blade holder to a preset position (direction) and by use of a magnetically generated restoring force can be a very smooth and consistently reproducible pivotal movement (Col.2,lines 46-48 of Royle).
Regarding claim 2, as best understood, the modified cutting device of Minoru shows that the turning restoring force is also constantly applied by the turning restoring mechanism to the blade holder during cutting of the rubber sheet member (see the discussion “constantly apply a returning restoring force” in claim 1 above and please note that these permanent magnets are constantly generated restoring forces (magnetic fields, see https://en.wikipedia.org/wiki/Magnet).
Regarding claim 3, as best understood, the modified cutting device of Minoru shows a turning adjustment mechanism (a cap member 86, Para. 29 recites “as shown in FIG. 6, the joint between the damper 80 and the damper support 87 is threaded, and the damper 80 can be moved by turning the cap member 86”) that is capable of reducing the turning restoring force applied to the blade holder during cutting of the rubber sheet member to be smaller than the turning restoring force applied to the blade holder before cutting the rubber sheet member (since the damper can be adjusted, the restoring forces can be adjusted accordingly and Para. 32 recites “the distance D can be appropriately adjusted”. Moreover, when the blade holder is in the advancement direction during cutting, the magnetic forces are weaker than the magnetic forces in the preset direction or rest position. Looking at Figures 7-8 and see Col. 6, lines 1-35 of Royle, the magnets 34 and 38 are different poles which generate more magnetic forces in the rest position than in the rotation position in Figure 2 of Royle).
Regarding claim 4, as best understood, the modified cutting device of Minoru shows a thrust mechanism (51T, 80-1, 55-56, Figures 1 and 9 of Minoru) that holds the cutting blade being slidable in a thrust direction orthogonal to the cutting-edge advancement direction (as seen in Figure 2 of Minoru, the blade holder with a blade is moved up and down directions via rods 55 as disclosed in Para. 19 and the blade can be set any angle along and between the cords. Applicant does not positively claim cords in a workpiece. If the cords are positioned parallel to the trip 1, the blade holder with a blade is moved up and down directions via rods 55 and capable of being perpendicular to the cutting edge. Moreover, the blade is slightly moved to the cutting-edge advancement direction during cutting); and 
a thrust restoring mechanism (other damper 80-1 on the side 51S-1, Figure 9a) that constantly applies a thrust restoring force to the blade holder (51S-1) before cutting the rubber sheet member and restoring the cutting blade to a preset thrust direction position (see the discussion in claim 1 above).
Regarding claim 5, as best understood, the modified cutting device of Minoru shows a thrust mechanism (51T, 80-1, 55-56, Figures 1 and 9a of Minoru) having a thrust restoring force (magnetic forces of Royle on the other damper 80-1 on the side 51S-1, Figure 9) is also constantly applied by the thrust restoring mechanism to the cutting blade during cutting of the rubber sheet member (see the discussion in claim 1 above).
Regarding claim 6, as best understood, the modified cutting device of Minoru shows a thrust adjustment mechanism (see the discussion in claim 3 above, a cap member 86, Para. 29 recites “as shown in FIG. 6, the joint between the damper 80 and the damper support 87 is threaded, and the damper 80 can be moved by turning the cap member 86”) that is capable of reducing the thrust restoring force (magnetic force) applied to the blade holder (51S-1, Figure 9 of Minoru) during cutting of the rubber sheet member to be smaller than the thrust restoring force applied to the cutting blade before cutting the rubber sheet member (since the damper can be adjusted, the restoring forces can be adjusted accordingly and Para. 32 recites “the distance D can be appropriately adjusted”. Moreover, when the blade holder is in the advancement direction during cutting, the magnetic forces are weaker than the magnetic forces in the preset direction or rest position. Looking at Figures 7-8 and see Col. 6, lines 1-35 of Royle, the magnets 34 and 38 are different poles which generate more magnetic forces in the rest position than in the rotation position in Figure 2 of Royle).
Regarding claim 7, as best understood, the modified cutting device of Minoru shows that a magnetic force of a magnet is used as the turning restoring force and a thrust restoring force (both forces of the left and right dampers 80-1, Figure 9a of Minoru are magnetic forces. See discussion in claim 1 above).
Regarding claim 8, as best understood, the modified cutting device of Minoru shows that the cutting blade is a rotating round blade (Figures 9a, 9b of Minoru) comprising a cutting edge formed in an outer circumferential edge (Figure 9a of Minoru), and the blade receiving portion is a roller body (21, Figure 9a of Minoru) that rolls bringing an outer circumferential surface into contact with one surface in the thickness direction of the rubber sheet member.
Regarding claim 11, as best understood, the modified cutting device of Minoru shows all of the limitations as stated in claim 1-2 and 4 above.   
Regarding claim 12, as best understood, the modified cutting device of Minoru shows all of the limitations as stated in claim 1-2, 4, and 11 above. 
Regarding claim 13, as best understood, the modified cutting device of Minoru shows all of the limitations as stated in claim 1-2, 7, and 11-12 above.   
Regarding claim 14, the modified cutting device of Minoru shows all of the limitations as stated in claim 1-2, 7-8, and 11-12 above. 
Regarding claim 9, Minoru a cutting method of a cord-embedded rubber sheet member, the cutting method (see the discussion in claim 1 above) comprising:
placing a cord-embedded rubber sheet member (1) in a conveying mechanism (11-12, Figures 1-3), the cord-embedded rubber sheet member comprising a number of cords (1a, Figure 2) embedded side by side in unvulcanized rubber;
disposing a blade receiving portion (30, Figure 1) in one surface side (a bottom side) in a thickness direction of the rubber sheet member and the blade receiving portion crossing the rubber sheet member;
bringing about a state in which a cutting-edge advancement direction of a cutting blade turns about an axial center (an axis of a shaft 52) by holding the cutting blade (20) disposed in another surface side (a top side) in the thickness direction of the rubber sheet member by a holder (51S-2, Figure 9a) rotating about the axial center extending in the thickness direction of the rubber sheet member; and
cutting the rubber sheet member between the cords by sandwiching the rubber sheet member in the thickness direction by the cutting blade and the blade receiving portion (Figures 1-3) and moving the cutting blade toward an extension direction of the cords (see the discussion in claim 1 above),
a turning restoring force to the blade holder (51S-2, Figure 9a) that restores the cutting-edge advancement direction to a preset moving direction (inclination angle ɵ1 direction, Figure 2 and Para. 30 recites “…As a result, the cutting blade holder 51 returns to the normal cutting position, that is, near the center position between the reinforcing cords, and cuts the rubber sheet”), but Minoru fails to teach that the turning restoring force is constantly applied to the blade holder before and during cutting the rubber sheet member for restoring the cutting-edge advancement direction to a preset moving direction, as set forth in claim 1.
Examiner notes that there are two shock absorbers (80-1, 80-2, Figure 9a) and when the cutting-edge advancement direction is occurred (Para. 30 recites “the cutting blade holder 51 is repelled by the contact member 82”), the shock absorber (84) of the damper (80) pushes or forces back the blade holder (51) to return to the normal cutting position as disclose in Minoru’s translation, Para. 30.
Royle teaches a cutting blade (a blade unit 11, Figure 2) including a blade holder (a hub 16-17, Figure 8) and a support body (a top side of a handle 12, Figure 7), wherein the blade holder and the support body have four permanent magnets respectively (32, 34, 36 and 38, Figures 7-8) that constantly apply a turning restoring force (abstract recites “return force”) to the blade holder (the hub) before cutting or shaving that restores an advancement direction of the blade holder (the blade unit 11 is rotated either arrow direction  40 or 42, Figure 2) to a preset moving direction (Figure 2 and Col. 6, lines 1-35 recites “rest position”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the damper of Minoru to have magnetic forces of magnets constantly apply to a blade holder before cutting and to restore the blade holder from an advancement direction to a preset direction (rest position), as taught by Royle, since this is known for the same purpose of using force to return a blade holder to a preset position (direction) and by use of a magnetically generated restoring force can be a very smooth and consistently reproducible pivotal movement (Col.2,lines 46-48 of Royle
Regarding claim 10, the modified method of Minoru teaches that the cutting blade is slidable in a thrust direction orthogonal to the cutting-edge advancement direction (see the discussion of “a thrust mechanism 51T, 80-1, 55-56, Figures 1 and 9 of Minoru” and “orthogonal direction” in claim 4 above), and
a thrust restoring force (a force of other damper 80-1 on the side 51S-1, Figure 9a of Minoru) that restores the cutting blade to a preset thrust direction position is constantly applied to the cutting blade before cutting the rubber sheet member (see the discussion in claim 1 above, the magnet is constantly applied forces).
Examiner’s notice
If Applicant believes that the claimed invention’s cutting device different from the prior art’s cutting device or needs to discuss the rejections above, or discuss the thrust mechanism to overcome art rejections above, Applicant should feel free to call the Examiner to schedule an interview. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                             8/6/2021